DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This Office Action is in response to the remarks and amendments filed on 19 October 2021. Claims 1, 2, and 5-20 remain pending for consideration on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6-8, 11-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150345835 Martin et al. (hereafter Martin) in view of US 20140196482 Pelligrini (hereafter Pelligrini) and EP 2821732 Kokugan et al. (hereafter Kokugan).

Regarding claim 1, Martin (fig 2) teaches A heating, ventilating, air conditioning, and refrigeration (HVAC&R) system [0005] “One embodiment of the disclosure relates to a refrigeration system for use with refrigerated Lt and MT display cases in facilities such as supermarkets and the like, having an absorption cooling device”, comprising: a vapor compression system (direct expansion refrigeration system 110), comprising: a compressor (LT compressors 126) configured to circulate refrigerant through the vapor compression system; an evaporator (LT load 162) configured to place the refrigerant in thermal communication with a low temperature heat source [0015] “LT loads 162 (e.g. LT freezer/display cases, shown for simplicity as a single LT load)”; and a condenser [0015] “LT condenser/sub-cooler 132B that acts primarily to condense the refrigerant discharged from the LT compressors 126” configured to place the refrigerant in thermal communication with an intermediate fluid loop [0015] “The absorption chiller 120 also has a second LT branch 123 that directs coolant through a circulating loop to an LT condenser/sub-cooler 132B”; an absorption heat pump (absorption chiller 120), comprising: an absorption evaporator [0019] “The low-pressure liquid then passes into the evaporator and is boiled at this lower temperature and pressure. Because the boiling temperature is now lower than the temperature of the coolant circulating in the loop to the sub-cooler, heat moves from the coolant in the circulating loop into the evaporator and causes this liquid to boil” configured to place a working fluid in thermal communication with the intermediate fluid loop; an absorber configured to mix the working fluid with an absorbent to form a mixture [0019] “The refrigerant vapor then passes into the absorber where it returns to a liquid state as it is pulled into the lithium bromide solution (the absorption process)”; a generator configured to heat the mixture and separate the working fluid from the absorbent [0019] “The diluted lithium bromide solution is pumped back to the generator. Because lithium bromide (the absorbent) does not boil, water (the refrigerant) is easily separated by adding heat”; and the intermediate fluid loop (second LT branch 123), wherein the intermediate fluid loop is configured to direct an intermediate fluid through the condenser (LT condenser/sub-cooler 132B) of the vapor compression system and through the absorption evaporator (absorption evaporator (not shown) of absorption chiller 120, see [0019]). 
While Martin does not teach an absorbent condenser configured to place the working fluid in thermal communication with a heating fluid, Pelligrini (fig 2a) teaches an absorbent condenser (first condenser 11) configured to place the working fluid (first operating fluid) in thermal communication with a heating fluid . 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the absorption condenser in thermal communication with a working fluid taught by Pelligrini instead of the absorption condenser in thermal communication with ambient air taught by Martin to improve temperature management of the cascade cooling system [0034] “Advantageously, due to the multiplicity of above-mentioned useful effects, the heat pump system of the invention is capable of simultaneously handling a plurality of heat consumers with differing requirements in terms of demand for refrigerating/thermal power and/or of operating temperatures, such as for example installations for cooling/conditioning and/or heating environments, installations for the production of domestic hot water, or for heating of volumes of water for other uses, such as water for swimming pools, installations for the cooling/heating of process fluids, etc.” The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
While Martin does not explicitly teach the intermediate fluid loop comprises a valve configured to enable the intermediate fluid to bypass the absorption evaporator in a startup mode of the HVAC&R system, Kokugan (fig 1) teaches a cascaded refrigerant system with an intermediate loop. In cooling mode, Kokugan comprises a coldest loop (air conditioning hot and cold water circuit 5) and intermediate the intermediate fluid loop comprises a valve (flow control valves 30a, 30b, 30c and 30d) configured to enable the intermediate fluid to bypass the absorption evaporator (intermediate heat exchanger 11) by closing 30c and 30d and opening 30a and 30b.
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the isolable evaporator in an intermediate loop taught by Kokugan into the intermediate loop of the HVAC/R system taught by Martin in order to provide an alternate heat exchanger for optimal operation outside of normal heat loads (i.e. startup, shutdown, etc.). The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

Regarding claim 2, the combined teachings teach the system of claim 1 as stated above, wherein the HVAC&R system does not comprise a cooling tower. Martin does not teach a cooling tower.

Regarding claim 5, the combined teachings teach the system of claim 1 as stated above, and Kokugan (fig 1) teaches a cascaded refrigerant system with an intermediate loop. In cooling mode, Kokugan comprises a coldest loop (air conditioning hot and cold water circuit 5) and intermediate loop (air conditioning refrigerant circuit 3), the intermediate fluid loop comprises a heat exchanger (heat exchanger 32) configured to cool the intermediate fluid when the intermediate fluid bypasses the absorption evaporator (intermediate heat exchanger 11) 

Regarding claim 6, the combined teachings teach the system of claim 1 as stated above and Pelligrini teaches absorption systems (without cascading) can reach a coefficient of performance (COP) up to 1.4, [0012] “However, absorption heat pumps have coefficients of performance (COPs) that are appreciably lower than those now typical of compression heat pumps of equal potentiality. For example, with single-stage absorption heat pumps operating with H.sub.2O--LiBr, values of COP--understood as the ratio between the thermal energy supplied and the refrigeration or thermal energy produced--between 0.6 and 1.4 can be achieved, depending on the temperature at which the thermal energy is supplied to the generator.” Pelligrini further teaches cascading systems to improve the COP [0035] “Moreover, the production of a combined heat pump cycle and a compression heat pump cycle thermally coupled together enables to obtain thermodynamic operating conditions for the single components of the installation that are in general more advantageous than those obtainable--external conditions being regarded as equal--for the same components operating in non-coupled heat pump cycles.” Pelligrini further teaches optimizing cascading systems to achieve higher COPs [0036] “In particular, numerical simulations conducted by the Applicant with reference to applications of practical interest have shown that the heat pump 

Regarding claim 7, the combined teachings teach the system of claim 1 as stated above, and Martin teaches the working fluid comprises ammonia and the absorbent comprises water, or wherein the working fluid comprises water and the absorbent comprises lithium bromide [0019] “Because lithium bromide (the absorbent) does not boil, water (the refrigerant) is easily separated by adding heat.”

Regarding claim 8, the combined teachings teach the system of claim 1 as stated above, and Martin teaches the absorption heat pump comprises a pump disposed between the absorber and the generator [0019] “The refrigerant vapor then passes into the absorber where it returns to a liquid state as it is pulled into the lithium bromide solution (the absorption process). The diluted lithium bromide solution is pumped back to the generator.”

Regarding claim 11, Martin (fig 2) teaches a system, comprising: a vapor compression system (direct expansion refrigeration system 110), comprising: a compressor (LT compressors 126) configured to circulate refrigerant through the vapor compression system; an evaporator (LT load 162) configured to place the refrigerant in thermal communication with a low temperature heat source [0015] “LT loads 162 (e.g. LT freezer/display cases, shown for simplicity as a single LT load)”; and a condenser [0015] “LT condenser/sub-cooler 132B that acts primarily to condense the refrigerant discharged from the LT compressors 126” configured to place the refrigerant in thermal communication with an intermediate fluid [0015] “The absorption chiller 120 also has a second LT branch 123 that directs coolant through a circulating loop to an LT condenser/sub-cooler 132B”; an absorption heat pump (absorption chiller 120), comprising: an absorption evaporator configured to place a working fluid in thermal communication with the intermediate fluid [0019] “The refrigerant vapor then passes into the absorber where it returns to a liquid state as it is pulled into the lithium bromide solution (the absorption process)”; an absorber configured to mix the working fluid in an absorbent to form a mixture; a generator configured to heat the mixture and separate the working fluid from the absorbent; and an absorbent condenser configured to place the working fluid in thermal communication with a heating fluid [0019] “The absorption chiller according to the illustrated embodiments may be any suitable type of absorption chiller. For example, the absorption chiller may be of a type having a system uses its “thermal” compressor (e.g. having a generator, absorber, pump and heat exchanger—not shown) to boil water vapor (refrigerant) out of a lithium bromide/water solution and compress the refrigerant vapor to a higher pressure. Increasing the refrigerant pressure also increases its condensing temperature. The refrigerant vapor condenses to a liquid at this higher pressure and temperature. Because this condensing temperature is hotter than the ambient temperature, heat moves from the condenser to the ambient air and is rejected. The high-pressure liquid then passes through a throttling valve that reduces its pressure. Reducing its pressure also reduces its boiling point temperature. The low-
While Martin does not explicitly teach the intermediate fluid loop comprises a valve configured to direct the intermediate fluid to bypass the absorption evaporator in a startup mode of the system, Kokugan (fig 1) teaches a cascaded refrigerant system with an intermediate loop. In cooling mode, Kokugan comprises a coldest loop (air conditioning hot and cold water circuit 5) and intermediate loop (air conditioning refrigerant circuit 3), and a warmest loop (hot water supply refrigerant circuit 2). Kokugan (fig 1) teaches a cascaded refrigerant system with an intermediate loop (air conditioning refrigerant circuit 3), the intermediate fluid loop comprises a valve (flow control valves 30a, 30b, 30c and 30d) configured to direct the intermediate fluid to bypass the absorption evaporator (intermediate heat exchanger 11) by closing 30c and 30d and opening 30a and 30b.
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the isolable evaporator in an intermediate loop taught by Kokugan into the intermediate loop of the HVAC/R system taught by Martin in order to provide an alternate heat exchanger for optimal operation outside of normal heat loads (i.e. startup, shutdown, etc.). The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

Regarding claim 12, the combined teachings teach the system of claim 11 as stated above, wherein the system does not comprise a cooling tower. Martin does not teach a cooling tower.

Regarding claim 13, the combined teachings teach the system of claim 11 as stated above, and Pelligrini teaches absorption systems (without cascading) can reach a coefficient of performance (COP) up to 1.4, [0012] “However, absorption heat pumps have coefficients of performance (COPs) that are appreciably lower than those now typical of compression heat pumps of equal potentiality. For example, with single-stage absorption heat pumps operating with H.sub.2O--LiBr, values of COP--understood as the ratio between the thermal energy supplied and the refrigeration or thermal energy produced--between 0.6 and 1.4 can be achieved, depending on the temperature at 

Regarding claim 14, the combined teachings teach the system of claim 11 as stated above, and Martin teaches the working fluid comprises ammonia and the absorbent comprises water, or wherein the working fluid comprises water and the absorbent comprises lithium bromide [0019] “Because lithium bromide (the absorbent) does not boil, water (the refrigerant) is easily separated by adding heat.”

Regarding claim 17, Martin (fig 2) teaches a method, comprising: placing a refrigerant of a vapor compression system (direct expansion refrigeration system 110) in a first heat exchange relationship [0015] “LT condenser/sub-cooler 132B that acts primarily to condense the refrigerant discharged from the LT compressors 126”  with an intermediate fluid of an intermediate fluid loop [0015] “The absorption chiller 120 also has a second LT branch 123 that directs coolant through a circulating loop to an LT condenser/sub-cooler 132B”, wherein the vapor compression system is in thermal communication with a low temperature heat source (LT load 162); placing the intermediate fluid of the intermediate fluid loop in a second heat exchange relationship with a working fluid of an absorption heat pump (absorption chiller 120); circulating the working fluid of the absorption heat pump through an absorber, a pump, and a generator of the absorption heat pump to transfer thermal energy to the working fluid; and placing the working fluid in a third heat exchange relationship with a heating fluid [0019] “The absorption chiller according to the illustrated embodiments may be any suitable type of absorption chiller. For example, the absorption chiller may be of a type having a system uses its “thermal” compressor (e.g. having a generator, absorber, pump and heat exchanger—not shown) to boil water vapor (refrigerant) out of a lithium bromide/water solution and compress the refrigerant vapor to a higher pressure. Increasing the refrigerant pressure also increases its condensing temperature. The refrigerant vapor condenses to a liquid at this higher pressure and temperature. Because this condensing temperature is hotter than the ambient temperature, heat moves from the condenser to the ambient air and is rejected. The high-pressure liquid then passes through a throttling valve that reduces its pressure. Reducing its pressure also reduces its boiling point temperature. The low-pressure liquid then passes into the evaporator and is boiled at this lower temperature and pressure. Because the boiling temperature is now lower than the temperature of the coolant circulating in the loop to the sub-cooler, heat moves from the coolant in the 
While Martin does not explicitly teach the intermediate fluid loop comprises a valve configured to enable the intermediate fluid to bypass the absorption heat pump in a startup mode of the vapor compression system, Kokugan (fig 1) teaches a cascaded refrigerant system with an intermediate loop. In cooling mode, Kokugan comprises a coldest loop (air conditioning hot and cold water circuit 5) and intermediate loop (air conditioning refrigerant circuit 3), and a warmest loop (hot water supply refrigerant circuit 2). Kokugan (fig 1) teaches a cascaded refrigerant system with an intermediate loop (air conditioning refrigerant circuit 3), the intermediate fluid loop comprises a valve (flow control valves 30a, 30b, 30c and 30d) configured to enable the intermediate fluid to bypass the absorption heat pump (intermediate heat exchanger 11) by closing 30c and 30d and opening 30a and 30b.
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

Claims 9, 10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Pelligrini and Kokugan as applied to claims 1 and 11 above, and further in view of US 4873839 Dessanti et al. (hereafter Dessanti).

Regarding claim 9, the combined teachings teach the system of claim 1 as stated above. 
While the combined teachings do not teach a steam turbine, wherein the steam turbine is configured to supply thermal energy to the generator of the absorption heat pump Dessanti teaches a steam turbine (turbine 10), wherein the steam turbine is configured to supply thermal energy to the generator (desorber) of the absorption heat pump col 1 line 43 “a mechanical refrigeration system wherein the refrigerant compressor is driven by a combustion engine or turbine has an ammonia absorption refrigeration system connected for the flow of hot exhaust gases from the 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporation the turbine driven compressor taught by Dessanti into the cascading refrigeration system taught by Martin to reduce energy usage, col 1, line 23 “A principal object of this invention is to enhance the saving in energy cost of mechanical refrigeration systems wherein an engine or turbine drives the refrigerant compressor.”

Regarding claim 10, the combined teachings teach the system of claim 9 as stated above, and Dessanti teaches a cascading absorption and vapor compression refrigeration system wherein the steam turbine is configured to drive the compressor of the vapor compression system, col 1, line 6 “This invention relates to improved refrigeration from systems wherein the refrigerant compressor is driven by power generated by combustion of a fluid fuel, i.e., gas or liquid, such as natural gas or diesel oil, to propel an engine or turbine”

Regarding claim 15, the combined teachings teach the system of claim 11 as stated above. 
While the combined teachings do not teach a steam turbine, wherein the steam turbine is configured to supply thermal energy to the generator of the absorption heat pump Dessanti teaches a steam turbine (turbine 10), wherein the steam turbine is configured to supply thermal energy to the generator (desorber) of the absorption heat pump col 1 line 43 “a mechanical refrigeration system wherein the refrigerant compressor is driven by a combustion engine or turbine has an ammonia absorption refrigeration system connected for the flow of hot exhaust gases from the engine or turbine through the heating tubes in the desorber of the ammonia absorption refrigeration system”.
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporation the turbine driven compressor taught by Dessanti into the cascading refrigeration system taught by Martin to reduce energy usage, col 1, line 23 “A principal object of this invention is to enhance the saving in energy cost of mechanical refrigeration systems wherein an engine or turbine drives the refrigerant compressor.”
 
Regarding claim 16, the combined teachings teach the system of claim 15 as stated above, and Dessanti teaches a cascading absorption and vapor compression refrigeration system wherein the steam turbine is configured to drive the compressor of the vapor compression system, col 1, line 6 “This invention relates to improved refrigeration from systems wherein the refrigerant compressor is driven by power generated by combustion of a fluid fuel, i.e., gas or liquid, such as natural gas or diesel oil, to propel an engine or turbine”

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Pelligrini and Kokugan as applied to claim 17 above, and further in view of US 20110289953 Alston (hereafter Alston).

Regarding claim 18, the combined teachings teach the method of claim 17 as stated above. 
While the combined teachings do not teach placing the working fluid in the third heat exchange relationship with the heating fluid comprises increasing a temperature of the heating fluid to between 85 °C and 90 °C, Alston teaches increasing the temperature of the heating fluid to various, higher than typical temperature e.g. 95°C and 110°C and that abnormal temperatures can be used with cascading systems by selecting refrigerants based on the temperature of available waste heat, [0062] “The thermally enhanced cascade cooling system is comprised of two or more separate cooling loops. The refrigerant from one cooling loop does not mix with refrigerant in another. This allows different refrigerants to be used in each loop to optimize the system to receive input thermal energy at a wide range of temperatures and to provide cooling at a wide range of temperatures. For example; in a vehicle application, the thermal input to the ejector cooling loop may be waste heat from an engine at 95°C and a fuel-fired heater at 110°C”
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize elevated waste heat sources at above ambient temperatures as taught by Alston in the cascading refrigeration system taught by Martin as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 19, the combined teachings teach the method of claim 17 as stated above.
While the combined teachings do not teach directing a low temperature fluid from the low temperature heat source to an evaporator of the vapor compression system, wherein a temperature of the low temperature fluid is between 9 °C and 13 °C, Alston teaches adjusting the low temperature side of a cascading refrigeration system to reach a desired low temperature [0063] “Similarly, the refrigerant used in the primary cooling loop may be altered according to the type of cooling to be done and the evaporator temperatures encountered. For example; in a vehicle application you may have a primary cooling loop providing cabin air conditioning with an evaporator temperature of 5°C”
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adjust the temperature of the low temperature heat exchanger as taught by Alston in the cascading refrigeration system taught by Martin as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 20, the combined teachings teach the method of claim 19 as stated above, and Martin teaches directing the low temperature fluid exiting the evaporator of the vapor compression system to a building to be used as a cooling fluid [0004] “Refrigeration systems that provide cooling to temperature controlled display devices (e.g. cases, merchandisers, etc.) in supermarkets or similar facilities” where supermarkets and similar facilities are usually a building. Furthermore, the recitation of “the low temperature fluid exiting the evaporator of the vapor compression system to a building to be used as a cooling fluid” does not confer patentability to the claim since the recitation of an intended use does not impart patentability to otherwise old compounds or compositions.  In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982).  See MPEP 2111.02, 2112.01 and 2114-2115.

Response to Arguments
Applicant's arguments filed 19 October 2021 have been fully considered but they are not persuasive.
On pg. 7, applicant argues that the burden of establishing a prima facie case of obviousness falls on the examiner. This is a statement of fact, not an argument and applicant fails to point out what a specific claim rejection or combination this statement is intended to address.
On pgs. 7 and 8, applicant argues that the presently cited references fail to disclose or suggest features recited in amended independent claims 1, 11, and 17, with emphasis on a valve that allows the intermediate fluid to bypass a heat exchanger. As stated above, Martin (fig 2) teaches a valve 125 that allows a fluid to bypass heat exchanger 122B. Martin also explains that the figure shows an embodiment where the air-cooled condenser 122B is a backup to the sub-cooler/condenser 132B, but further teaches a reversal of the primary and backup heat exchangers in which case the 
Therefore, the applicant’s arguments are not persuasive and the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.J.C./Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763